Citation Nr: 1800249	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  14-07 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a right shoulder disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1989 to May 1995, with additional service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In April 2017, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript (Tr.) of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts in written statements and his April 2017 hearing testimony that his right shoulder disorder is the result of the rigors of service as a unit supply specialist.  Specifically, he reported that his right shoulder pain is the result of loading and unloading heavy supplies on a daily basis.  See April 2017 written statement; April 2017 hearing Tr. at 3-6.  

A review of the record shows that in his February 1995 Report of Medical History, he reported a painful or "trick" shoulder when lifting weights for the last three or four years.  Recurrent right shoulder pain was noted.  The contemporaneous clinical evaluation noted mild guarding of the right shoulder.  However, the January 2012 VA examination found no diagnosis of a right shoulder disorder.  Notably, the Veteran's April 2017 VA treatment record indicates that he requested an x-ray of his right shoulder, to assess the cause of his shoulder pain.  It is unclear if the x-ray was ordered or conducted.  

As such, all outstanding treatment records should be secured on remand, to include the April 2017 VA x-ray report.  A medical examination to ascertain whether a current right shoulder disability is present and if so, whether it is related to service is also needed.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records, to include the April 2017 x-ray of the Veteran's right shoulder.  

2.  Ask the Veteran to identify any outstanding pertinent private medical records.  After securing any necessary authorizations, obtain records from any identified providers.  If any of these records are unavailable, notify the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination to determine whether the Veteran has a current right shoulder disorder and if so, whether there is a relationship between the Veteran's right shoulder disorder and his military service.  The examiner should respond to the following questions:

Following a review of the claims file, the examiner is requested to identify all current right shoulder disorders.  For each disability identified, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that such disability had its onset in service or is otherwise related to service, to include the cumulative impact of the rigors of service as a unit supply specialist.

In addressing these questions, please discuss the Veteran's February 1995 in-service complaint of right shoulder pain and the clinical notation of mild guarding of the right shoulder, the April 2017 x-ray (if obtained), and the Veteran's April 2017 hearing testimony.  

In providing the requested opinion, the examiner should take into account the fact that the Veteran is credible to report on what he can feel and see, even when not documented in his medical records.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  Then readjudicate the appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



